DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 22 December 2021.  Claims 1, 7, 8 and 14 have been amended.  Claims 1-19 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 7, filed 22 December 2021, with respect to objected claim 7 have been fully considered and are persuasive in light of the claim amendment filed on 22 December 2021.  The objection of claim 7 has been withdrawn. 

Applicant’s arguments, see Remarks, pg. 7, filed 22 December 2021, with respect to rejected claim 14 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendment filed on 22 December 2021.  The rejection of claim 14 has been withdrawn. 


Applicant's arguments, see Remarks, pgs. 7-13, filed 22 December 2021 with respect to rejected claims 1-19 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, “The outstanding Office Action asserts that the claims are directed to an abstract idea because the claims are directed “Mental Processes.” However, the claims are not directed to ‘certain methods of organization human activity.’”  (see Remarks, pg. 9, paragraph 1)  The Examiner respectfully disagrees.

The Applicant’s argument appears to be directed to the abstract grouping of “certain methods of organization human activity” that was not recited in the 101 rejection mailed on 22 September 2021; hence the argument is moot.  

In regards to the Applicant’s argument, “In the present case, the detailed features related to the control circuitry cannot be reasonably asserted as being a mental process as the claimed features are not practicably performed by a human mind.”  (see Remarks, paragraph 3)  The Examiner respectfully disagrees.  

As presented in the 101 rejection of the Non-Final Office Action, mailed on 22 September 2021, the limitations directed to “compare” in the context of the claims encompasses an assessment of a difference between two pieces of data.  The Applicant has failed to provide any explanation as to why a comparison of two pieces of data (e.g. test results) could not reasonably be performed in the mind; hence, the Applicant’s argument is found unpersuasive. 
With respect to the Applicant’s argument, “For instance, the independent claims are clearly directed to a field device for process automation, which is a clear hardware element having very specific utility. This is an unquestionable practical application.”  (see Remarks, pg. 10, paragraph 5)  The Examiner respectfully disagrees.

The field device is generally recited at a high level of generality and merely limits the abstract idea to a field of use. The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).  Thus, the claim is not patent eligible.

In regards to the Applicant’s argument, “For instance, the claimed method enables a clear improvement to field devices. Similarly to the McRO case, the claimed
invention is able to provide features that were not possible in the past.”  (see Remarks, pg. 11, paragraph 4).  The Examiner respectfully disagrees.

	The Applicant has neither indicated what the specific improvement to the field device is nor what features of the field device were not possible in the past; hence, the argument is found unpersuasive.

With respect to the Applicant’s argument, In the present case, the Action has not provided sufficient reasoned rationale that the claim features taken in an ordered combination add nothing that was not already present when looking at the element taken individually.”  (see Remarks, pg. 12, paragraph 2)  The Examiner respectfully disagrees.  
	
The claimed elements have been considered individually and in combination per the rationales provided for each claimed feature and the recitation of “Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.” (see Non-Final Office Action mailed on 22 September 2021, pg. 5) and “At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.” (see Non-Final Office Action mailed on 22 September 2021, pg. 5); hence, the Applicant’s augment is found unpersuasive.

In regards to the Applicant’s argument, “In the present case the Action has provided no evidence that the claimed are directed to well-understood, routine and conventional functions of the computer.”  (see Remarks, pg. 12, paragraph 5)  The Examiner respectfully disagrees.  

The Examiner cited MPEP 2106.05(f) to address the functionality of applying the judicial exemption on a generic computer component in Step 2A, Prong Two of the 35 U.S.C. 101 rejection of the Non-Final Office Action (mailed on 22 September 2021), 

Furthermore, 
MPEP 2106.05(d)(II): ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS recites: 

Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
 
In summary, evidence in Step 2B of the 35 U.S.C. 101 rejection was provided to support the rationale for the claimed limitations directed to well-understood, routine and conventional functions, which were previously indicated as insignificant extra-solution activities in Step 2A, Prong Two of the 35 U.S.C. 101 rejection in combination with the Courts finding of a generic computer component amounts to no more than mere instructions to apply the judicial exemption on a computer component, thus, a clear rationale was presented for the 35 U.S.C. 101 rejection of claims 1-19. 

With respect to the Applicant argument, “As discussed with regard to Enfish, the claims represent an improvement that is more than a computer implementation of “fundamental practices long prevalent in their fields” and therefore are not subject to Alice's holdings that such claims are still considered abstract.”  (see Remarks, pg. 12, paragraph 6)  The Examiner respectfully disagrees. 

The Applicant has neither recited any rationale as to how the claimed invention is directed to an improvement over conventional computer functionality as in Enfish nor how the claimed elements individually or as a whole are more than a computer implementation; hence, the Applicant’s argument is found unpersuasive.

Claims 1, 7, 8 and 14 stand rejected under 35 U.S.C. 103 and claims 1-19 stand rejected under 35 U.S.C. 101 as set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.

At step 1, claim 1 recites a field device comprising of concrete devices (i.e. control circuitry and a memory), therefore is a machine, which is a statutory category of invention.



The limitation of “compare the data of two of the test protocols and identify differences”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “compare” in the context of the claim encompasses an assessment of a difference between two pieces of data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “control circuitry, in a form of an electrical circuity with one or more processors”, “generate and store, in an internal memory, a plurality of test protocols at different times”, “identify each test protocol with a time stamp, wherein each test protocol includes at least one of raw measurements data, process variables and/or diagnostic data corresponding to a function of the field device”, and “generate a signal containing information about the identified differences, and further configured to output said signal”.

The “control circuitry, in a form of an electrical circuity with one or more processors” and “internal memory” are recited at a high level of generality and recited 

The field device is generally recited at a high level of generality and merely limits the abstract idea to a field of use. The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

The limitations of “generate, and store …., a plurality of test protocols at different times” and “identify each test protocol with a time stamp, wherein each test protocol includes at least one of raw measurements data, process variables and/or diagnostic data corresponding to a function of the field device” represent mere data gathering that is necessary for use of the recited judicial exception, as the generated test protocols are used in the abstract process of comparing data mentally.  The generating the test protocols is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

The limitation of “generate a signal containing information about the identified difference …” further represents mere data gathering of information obtain from performing the abstract process of comparing data mentally.  The generating the signal 

The limitation of “… output said signal” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). 

Accordingly, these additional elements neither individually nor in combination integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the elements of “control circuitry, in a form of an electrical circuity with one or more processors” and “internal memory”, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”



	The limitations of “generate and store … a plurality of test protocols at different times”, “identify each test protocol with a time stamp, wherein each test protocol includes at least one of raw measurements data, process variables and/or diagnostic data corresponding to a function of the field device”, and “generate a signal containing information about the identified difference”, as discussed above, represent insignificant extra-solution activities of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	With respect to the limitation of “… output said signal”, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

	The limitations of claims 2-6 merely add further details to identifying each test protocol (claims 2 and 3) and the signal (claims 4-6), wherein the courts have found 

Claim 8 represents an equivalent method claim to claim 1 and is rejected under the same rationale as claim 1.  

Claims 9 and 10 represent equivalent method claims to claims 2 and 3, respectively, and are rejected under the same rationale as claims 2 and 3.

Claims 11-13 represent equivalent method claims to claims 4-6, respectively, and are rejected under the same rational as claims 4-6.

Claims 14 represents an equivalent non-transitory computer readable medium claim to claim 1 and is rejected under the same rationale as claim 1.  Examiner’s Note:  The claimed limitation of “test log” in claim 14 has been interpreted as a synonym for “test protocol” of claim 1.

Claims 15 and 16 represent equivalent non-transitory computer readable medium claims to claims 2 and 3, respectively, and are rejected under the same rationale as claims 2 and 3.



At step 1, claim 7 recites a device comprising of a concrete device (i.e. control circuitry of a measuring device), therefore is a machine, which is a statutory category of invention.

At step 2A, prong one, the claim recites “compare the data of two of the test protocols and identify differences”.

The limitation of “compare the data of two of the test protocols and identify differences”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claims precludes the step from being practically performed in the mind.  For example, “compare” in the context of the claim encompasses an assessment of a difference between two pieces of data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “control circuitry, of a measuring device”, “generate a plurality of test protocols at different times”, “mark each test protocol with a 

The “control circuitry, of a measuring device …” and “the control circuitry is in a form of an electrical circuit with one or more processors” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The measuring device is generally recited at a high level of generality and merely limits the abstract idea to a field of use. The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

The limitations of “generate a plurality of test protocols at different times” and “mark each test protocol with a time stamp, wherein each test protocol includes data corresponding to a function of the field device” represent mere data gathering that is necessary for use of the recited judicial exception, as the generated test protocols are used in the abstract process of comparing data mentally.  The generating of the test protocols is recited at a high level of generally and recited so generically it represents 

The limitation of “generate a signal containing information about the identified difference …” further represents mere data gathering of information obtain from performing the abstract process of comparing data mentally.  The generating of the signal is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

The limitation of “… output said signal” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g). 

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the addition of the elements of “control circuitry, of a measuring device …” and “the control circuitry is in a form of an electrical circuit with one or more processors”, amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide ‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

	The limitations of “generate a plurality of test protocols at different times”, “mark each test protocol with a time stamp, wherein each test protocol includes data corresponding to a function of the field device”, and “generate a signal containing information about the identified difference”, as discussed above, represent insignificant extra-solution activities of data gathering.  Further the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	The limitation of “generate a signal containing information about the identified difference …”, as discussed above, represents an insignificant extra-solution activities of data gathering.  In addition, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

	With respect to the limitation of “output said signal”, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-

  	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract 
idea.  The claim is not patent eligible. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0300899 A1 (hereinafter Kramer) in view of U.S. Patent Publication No. 2004/0199351 A1 (hereinafter Ott) in further view of U.S. Patent Publication No. 2011/0054643 A1 (hereinafter Law).

As per claim 1, Kramer substantially teaches the Applicant’s claimed invention.  Kramer teaches the limitations of a field device for process automation in an industrial environment, comprising: 
control circuitry (pg. 5, par. [0050] and Fig. 1, element 14; i.e. a computing unit), the control circuitry configured to 
generate and store, in an internal memory (Fig. 1, element 15; i.e. a memory), a plurality of test protocols at different times (pgs. 3-4, par. [0049] and [0050]; i.e. recent and previous current measurements of a plurality of tests stored the memory), 
wherein each test protocol includes at least one raw measurement data (pg. 4, par. [0050]; i.e. current measurements), 
wherein the control circuitry (Fig. 1, element 14) is further configured to compare the data of two of the test protocols and identify differences (pg. 4, par. [0050]; i.e. identifying a trend by comparing a recently measured current with previously stored current measurements).

Not explicitly taught are a control circuitry, in a form of an electrical circuit with one or more processors configured to 
identify each test protocol with a time stamp, 
wherein the control circuitry is further configured to generate a signal containing information about the identified differences, and further configured to output said signal. 

However Ott, in an analogous art of self-testing devices (pg.  1, par. [0001] and pg. 3, par. [0021]), teaches the missing limitations of a control circuitry, in a form of an 
wherein the control circuitry is further configured to generate a signal containing information of results (pg. 3, par. [0023] and 5, par. [0032]; i.e. i.e. generating messages comprising of results that are transferred to other elements within the process control/safety system), and further configured to output said signal (pg. 3, par. [0023; i.e. “automatically communicate the results of the tests to other elements within the process control/safety system …”) for the purpose of performing self-testing in a field device (pg. 3, par. [0021]) and perform some functionality within the process control/safety system (pg. 3, par. [0023]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer to include addition of the limitations of a control circuitry, in a form of an electrical circuit with one or more processors, wherein the control circuitry is further configured to generate a signal containing information of results, and further configured to output said signal for timely monitoring or assessing an operational status of devices used to shut a process down when an unsafe condition arises (Ott: pgs. 1-2, par. [0008]).

	The combination of Kramer in view of Ott does not expressly teach identify each test protocol with a time stamp.



Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer in view of Ott to include addition of the limitation of identify each test protocol with a time stamp to provide increased productivity per the verification of process control routines (Law: pgs. 1, par. [0004] and pg. 5, par. [0040]).

As per claim 7, Kramer substantially teaches the Applicant’s claimed invention.  Kramer teaches the limitations of a device comprising: 
control circuitry (Fig. 1, element 14 of Fig. 1, element 1; i.e. a computing unit of a field device that is a radar fill level measuring device), of a measuring device (pg. 3, par. [0048], pg. 4, par. [0050] and Fig. 1, element 1; i.e. the field device this is the radar fill level measuring device), configured to 
generate a plurality of test protocols at different times (pgs. 3-4, par. [0049] and [0050]; i.e. recent and previous measurement of current obtained during a plurality of tests), 
wherein each test protocol includes data corresponding to the function of the measuring device (pg. 4, par. [0050]; i.e. current measurements), and


Not explicitly taught are mark each test protocol with a time stamp, 
wherein the control circuitry is further configured to generate a signal containing information about the identified differences, and further configured to output said signal, and 
the control circuitry is in a form of an electrical circuit with one or more processors.

However Ott, in an analogous art of self-testing devices (pg.  1, par. [0001] and pg. 3, par. [0021]), teaches the missing limitations of wherein a control circuitry (pg. 3, par. [0021]; i.e. a processor) is further configured to generate a signal containing information of results (pg. 3, par. [0023] and 5, par. [0032]; i.e. generating messages comprising of results that are transferred to other elements within a process control/safety system), and further configured to output said signal (pg. 3, par. [0023; i.e. “automatically communicate the results of the tests to other elements within the process control/safety system …”), and 
the control circuitry is in a form of an electrical circuit with one or more processors (pg. 3, par. [0021]; i.e. “the self-testing routines are adapted to be executed on a processor within the field devices …”) for the purpose of performing self-testing in 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer to include addition of the limitations of wherein a control circuitry is further configured to generate a signal containing information of results, and further configured to output said signal, and the control circuitry is in a form of an electrical circuit with one or more processors for timely monitoring or assessing an operational status of devices used to shut a process down when an unsafe condition arises (Ott: pgs. 1-2, par. [0008]).

	The combination of Kramer in view of Ott does not expressly teach mark each test protocol with a time stamp.

	However Law, in an analogous art of testing in a control system (pg. 1, par. [0001]), teaches the missing limitation of mark each test protocol with a time stamp (pg. 5, par. [0040]; i.e. “Each test may include data fields corresponding to a test complement time (e.g. a date, month, year hours, minutes, and/or seconds) …”) for the purpose of organizing individual tests (pg. 5, par. [0040]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer in view of Ott to include addition of the limitation of mark each test protocol  (Law: pgs. 1, par. [0004] and pg. 5, par. [0040]).

As per claim 8, Kramer substantially teaches the Applicant’s claimed invention.  Kramer teaches the limitations of a method for a field device for process automation in an industrial environment, comprising: 
generating, using control circuitry (Fig. 1, element 14 of Fig. 1, element 1; i.e. a computing unit of a field device that is a radar fill level measuring device), a plurality of test protocols at different times (pgs. 3-4, par. [0049] and [0050]; i.e. recent and previous measurement of current obtained during a plurality of tests), wherein each test protocol includes data corresponding to the function of the field device (pg. 4, par. [0050]; i.e. current measurements of the field device); and
comparing the data of two of the test protocols and identifying differences (pg. 4, par. [0050]; i.e. identifying a trend by comparing a recently measured current with previously stored current measurements).  

	Not explicitly taught are using control circuitry in a form of an electrical circuit with one or more processors; 
marking each test protocol with a time stamp;
generating a signal containing information about the identified differences; and outputting the signal.

However Ott, in an analogous art of self-testing devices (pg.  1, par. [0001] and pg. 3, par. [0021]), teaches the missing limitations of using control circuitry in a form of 
generating a signal containing information of results (pg. 3, par. [0023] and 5, par. [0032]; i.e. generating messages comprising of results that are transferred to other elements within a process control/safety system); and 
outputting a signal (pg. 3, par. [0023; i.e. “automatically communicate the results of the tests to other elements within the process control/safety system …”) for the purpose of performing self-testing in a field device (pg. 3, par. [0021]) and perform some functionality within the process control/safety system (pg. 3, par. [0023]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer to include addition of the limitations of using control circuitry in a form of an electrical circuit with one or more processors; generating a signal containing information of results; and outputting a signal for timely monitoring or assessing an operational status of devices used to shut a process down when an unsafe condition arises (Ott: pgs. 1-2, par. [0008]).

	The combination of Kramer in view of Ott does not expressly teach marking each test protocol with a time stamp.

	However Law, in an analogous art of testing in a control system (pg. 1, par. [0001]), teaches the missing limitation of marking each test protocol with a time stamp (pg. 5, par. [0040]; i.e. “Each test may include data fields corresponding to a test 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer in view of Ott to include addition of the limitation of marking each test protocol with a time stamp to provide increased productivity per the verification of process control routines (Law: pgs. 1, par. [0004] and pg. 5, par. [0040]).

As per claim 14, Kramer substantially teaches the Applicant’s claimed invention.  Kramer teaches the limitations of a non-transitory computer readable medium having stored thereon a program element which, when executed by control circuitry of a field device, the control circuitry being in a form of an electrical circuit with one or more processors, instructs the field device to perform a method comprising: 
generating a plurality of test logs at different times (pgs. 3-4, par. [0049] and [0050]; i.e. recent and previous measurements of current obtained during a plurality of tests), wherein each check log includes data corresponding to the function of the field device (pg. 3, par. [0048] and pg. 4, par. [0050] and Fig. 1, element 1; i.e. current measurements of a field device); and 
comparing the data of two of the test logs and identifying differences (pg. 4, par. [0050]; i.e. identifying a trend by comparing a recently measured current with previously stored current measurements).  



generating a signal containing information about the identified differences; and 
outputting the signal. 

However Ott, in an analogous art of self-testing devices (pg.  1, par. [0001] and pg. 3, par. [0021]), teaches the missing limitations of generating a signal containing information about results (pg. 3, par. [0023] and 5, par. [0032]; i.e. generating messages comprising of results that are transferred to other elements within a process control/safety system); and 
outputting a signal (pg. 3, par. [0023; i.e. “automatically communicate the results of the tests to other elements within the process control/safety system …”) for the purpose of performing self-testing in a field device (pg. 3, par. [0021]) and perform some functionality within the process control/safety system (pg. 3, par. [0023]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer to include addition of the limitations of generating a signal containing information about results; and outputting a signal for timely monitoring or assessing an operational status of devices used to shut a process down when an unsafe condition arises (Ott: pgs. 1-2, par. [0008]).

	The combination of Kramer in view of Ott does not expressly teach time stamp each test log.



Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kramer in view of Ott to include addition of the limitation of time stamp each test log to provide increased productivity per the verification of process control routines (Law: pgs. 1, par. [0004] and pg. 5, par. [0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to maintenance systems.

U.S. Patent Publication No. 2010/0023209 A1 discloses a method of managing maintenance of an aircraft.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117